ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-05-10_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA vy. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 10 MAY 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ETATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 10 MAT 1984
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Provisional Measures,
Order of 10 May 1984, I.C.J. Reports 1984, p. 169.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), mesures conservatoires,
ordonnance du 10 mai 1984, C.I.J. Recueil 1984, p. 169.

 

Sales number 499
Ne de vente :

 

 

 
169

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1984 1984

10 mai

Rôle général

10 mai 1984 n° 70

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents : M. ELIAS, Président; M. SETTE-CAMARA, Vice-Président ;
MM. Lacs, Morozov, NAGENDRA SINGH, RUDA, MOSLER,
Opa, AGO, EL-KHANI, SCHWEBEL, sir Robert JENNINGS,
MM. DE LACHARRIERE, MBAYE, BEDJAOUI, juges ; M. TORRES
BERNARDEZ, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour,
Vu les articles 73 et 74 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 9 avril 1984, par laquelle
la République du Nicaragua a introduit une instance contre les Etats-Unis
d'Amérique au sujet d’un différend relatif à la responsabilité encourue du
fait d'activités militaires et paramilitaires au Nicaragua et contre celui-
ci;

Rend l’ordonnance suivante :

1. Considérant que, dans la requête susmentionnée, la République du
Nicaragua, invoquant les déclarations d'acceptation de la juridiction de la

4
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 170

Cour déposées par les deux Etats en application de l’article 36 du Statut de
la Cour, relate toute une série d'événements survenus depuis mars 1981,
dont elle dit avoir cruellement souffert, et affirme que

« les Etats-Unis d'Amérique font usage de la force militaire contre le
Nicaragua et interviennent dans ses affaires intérieures en violation
de sa souveraineté, de son intégrité territoriale et de son indépendance
politique ainsi que des principes les plus fondamentaux et les plus
universellement reconnus du droit international » ;

et que, en raison des faits allégués dans sa requête, elle prie la Cour de dire
et juger :

« a) Que les Etats-Unis, en recrutant, formant, armant, équipant,
finançant, approvisionnant et en encourageant, appuyant, assis-
tant et dirigeant de toute autre manière des actions militaires et
paramilitaires au Nicaragua et contre celui-ci, ont violé et violent
leurs obligations expresses en vertu de chartes et de traités à
Végard du Nicaragua, et en particulier leurs obligations en vertu
de:

— l’article 2, paragraphe 4, de la Charte des Nations Unies ;

— les articles 18 et 20 de la Charte de l’Organisation des Etats
américains ;

— l’article 8 de la convention concernant les droits et devoirs des
Etats ;

— l’article premier, troisièmement, de la convention concernant
les droits et devoirs des Etats en cas de luttes civiles.

b) Que les Etats-Unis, en violation de leurs obligations en vertu du
droit international général et coutumier, ont violé et violent la
souveraineté du Nicaragua du fait :

— d’attaques armées contre le Nicaragua par air, par terre et par
mer ;

— d’incursions dans les eaux territoriales du Nicaragua ;

— de la violation de l’espace aérien du Nicaragua ;

— efforts directs et indirects de coercition et d’intimidation du
Gouvernement du Nicaragua.

c} Que les Etats-Unis, en violation de leurs obligations en vertu du
droit international général et coutumier, ont utilisé et utilisent la
force et la menace de la force contre le Nicaragua.

d) Que les Etats-Unis, en violation de leurs obligations en vertu du
droit international général et coutumier, sont intervenus et inter-
viennent dans les affaires intérieures du Nicaragua.

e) Que les Etats-Unis, en violation de leurs obligations en vertu du
droit international général et coutumier, ont enfreint et enfrei-
gnent la liberté des mers et interrompent le commerce maritime
pacifique.
oy)

g)

ACTIVITES MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 171

Que les Etats-Unis, en violation de leurs obligations en vertu du
droit international général et coutumier, ont tué, blessé et enlevé
et tuent, blessent et enlèvent des citoyens du Nicaragua.

Que, vu ces violations des obligations juridiques susvisées, les
Etats-Unis ont le devoir exprès de mettre fin et de renoncer
immédiatement :

à toute utilisation de la force — directe ou indirecte, ouverte ou
cachée — et menace d’emploi de la force contre le Nicaragua ;

à toutes violations de la souveraineté, de l'intégrité territoriale ou
de indépendance politique du Nicaragua, y compris toute inter-
vention, directe ou indirecte, dans les affaires intérieures du
Nicaragua ;

à tout appui de quelque nature qu’il soit — y compris l’entraf-
nement et la fourniture d’armes, de munitions, de fonds, d’ap-
provisionnements, d’assistance, de commandement ou toute
autre forme de soutien — à toute nation ou tout groupe, organi-
sation, mouvement ou individu se livrant ou se disposant à se
livrer à des actions militaires ou paramilitaires au Nicaragua ou
contre celui-ci ;

à toute tentative visant à restreindre, bloquer ou rendre péril-
leuse l’entrée ou la sortie des ports du Nicaragua ;

et à tous meurtres, blessures et enlèvements de citoyens du
Nicaragua.

h) Que les Etats-Unis ont l’obligation de payer au Nicaragua, de son

«—

propre droit et comme parens patriae des citoyens du Nicaragua,
des réparations pour les dommages subis par les personnes, les
biens et l’économie du Nicaragua à raison des violations susvi-
sées du droit international, dont le montant sera déterminé par la
Cour. Le Nicaragua se réserve d’introduire devant la Cour une
évaluation précise des dommages provoqués par les Etats-
Unis » ;

2. Vu la demande datée du 9 avril 1984, déposée au Greffe le même jour,
par laquelle la République du Nicaragua, se fondant sur l’article 41 du
Statut de la Cour et sur les articles 73, 74, 75 et 78 de son Règlement, prie la
Cour d'indiquer d'urgence les mesures conservatoires suivantes, pour avoir
effet pendant que la Cour demeure saisie de l’affaire introduite par la
requête susmentionnée :

Que les Etats-Unis cessent et s’abstiennent immédiatement de
fournir, directement ou indirectement, tout appui — entraîne-
ment, armes, munitions, approvisionnements, assistance, res-
sources financières, commandement ou autre forme de soutien —

6
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 172

à toute nation ou tout groupe, organisation, mouvement ou indi-
vidu se livrant ou se disposant à se livrer à des. activités militaires
ou paramilitaires au Nicaragua ou contre celui-ci ;

— Que les Etats-Unis mettent fin et renoncent immédiatement à
toute activité militaire ou paramilitaire de leurs représentants,
agents ou forces armées au Nicaragua ou contre le Nicaragua, et à
tout autre emploi de la force ou menace de la force dans leurs
relations avec le Nicaragua » ;

3. Considérant que, le 9 avril 1984, date à laquelle la requête et la
demande en indication de mesures conservatoires sont parvenues au
Greffe, le Gouvernement des Etats-Unis d’Amérique a été avisé de leur
dépôt conformément à l’article 40, paragraphe 2, du Statut ;

4. Considérant que, conformément à l’article 40, paragraphe 3, du Sta-
tut et à l’article 42 du Règlement, des copies de la requête ont été trans-
mises aux Membres des Nations Unies et aux autres Etats admis à ester
devant la Cour ;

5. Considérant que, la Cour ne comptant sur le siège aucun juge de
nationalité nicaraguayenne, l’agent du Nicaragua a informé la Cour, par
lettre du 17 avril 1984, que son gouvernement n’entendait pas exercer le
droit de désigner un juge ad hoc conféré par l’article 31, paragraphe 2, du
Statut dans la procédure sur la présente demande de mesures conserva-
toires, mais qu'il se réservait de le faire dans la suite de l’instance ;

6. Considérant que, le 13 avril 1984, le Greffe a reçu une lettre de
l'ambassadeur des Etats-Unis aux Pays-Bas datée du même jour par
laquelle le Gouvernement des Etats-Unis désignait un agent pour l'affaire
et (en particulier) se déclarait fermement convaincu que la Cour n’avait pas
compétence pour connaître de la requête et à fortiori pour indiquer les
mesures conservatoires demandées par le Nicaragua, et priait la Cour de
rayer l'affaire du rôle ; et que, par une nouvelle lettre portant la date du
23 avril 1984, l'agent des Etats-Unis d'Amérique a communiqué à la Cour
des éléments qui, selon les Etats-Unis, établissaient que les instruments
invoqués par le Nicaragua pour fonder la compétence de la Cour ne
pouvaient avoir cet effet, et a prié la Cour de « décider immédiatement de
ne donner aucune suite procédurale » à la requête et à la demande de
mesures conservatoires ; et que la Cour, tenant compte de la teneur d’une
lettre de l’agent du Nicaragua en date du 24 avril 1984, a décidé le même
jour qu'elle ne disposait pas d’éléments suffisants pour accéder 4 cette
demande ni à la demande antérieure de radiation du rôle ;

7. Ayant entendu les observations orales sur la demande en indication
de mesures conservatoires qui ont été présentées au cours d’audiences
publiques tenues les 25 et 27 avril 1984 par les représentants suivants : au
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 173

nom de la République du Nicaragua : S. Exc. M. Carlos Argüello Gomez,
agent ; l'honorable Abram Chayes ; M. Jan Brownlie, Q.C., F.B.A. ; au
nom des Etats-Unis d’Amérique : ’honorable Davis R. Robinson, agent ;
M. Daniel W. McGovern, agent adjoint, et M. Michael G. Kozak ;

8. Ayant noté qu’à l’audience du 25 avril 1984 la République du Nica-
ragua a conclu comme suit :

sur la compétence :

«La République du Nicaragua conclut, en premier lieu, que la
déclaration des Etats-Unis du 26 août 1946, sous sa forme initiale,
était toujours en vigueur lors du dépôt de la requête du Nicaragua, le
9 avril 1984.

En second lieu, que, dans une procédure en indication de mesures
conservatoires, le facteur juridictionnel doit être mis en relation avec
la question du dommage irréparable et la question de l’ugence ; et, en
troisième lieu, qu’en l’espèce, et sans préjudice de ce qui précède, le
facteur juridictionnel milite en faveur de l’exercice du pouvoir d’in-
diquer des mesures conservatoires » ;

sur les mesures conservatoires :

« Le Nicaragua demande donc en conclusion que la Cour, par voie
d'ordonnance, indique les mesures conservatoires suivantes dont le
texte figure dans sa demande.

Il faut tout d’abord que les Etats-Unis cessent et s’abstiennent
immédiatement de fournir, directement ou indirectement, tout appui
— entraînement, armes, munitions, approvisionnements, assistance,
ressources financières, commandement ou autre forme de soutien — à
toute nation ou tout groupe, organisation, mouvement ou individu se
livrant ou se disposant à se livrer à des activités militaires ou para-
militaires au Nicaragua ou contre celui-ci ... Ensuite, il faut que les
Etats-Unis mettent fin et renoncent immédiatement à toute activité
militaire ou paramilitaire de leurs représentants, agents ou forces
armées au Nicaragua ou contre le Nicaragua, et à tout autre emploi de
la force ou menace de la force dans leurs relations avec le Nicaragua.

Il faut enfin que la Cour demande aux Etats-Unis de s’abstenir de
toute action qui aurait pour effet d’amplifier ou d’aggraver la situa-
tion pendant que l’affaire est en instance » ;

9. Ayant noté qu’à l’audience du 27 avril 1984 les Etats-Unis d’Amé-
rique ont conclu comme suit :

« Les Etats-Unis estiment que la Cour est incompétente in limine et
voient dans ce défaut de compétence une fin de non-recevoir fonda-
mentale... »

« En résumé, dans ces conditions, les Etats-Unis tiennent que la

Cour ne devrait pas donner suite 4 la requéte du Nicaragua et cer-
tainement ne devrait pas indiquer de mesures conservatoires. »
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 174

« Les Etats-Unis, par conséquent, réitèrent respectueusement à la
Cour leur demande de clore une fois pour toutes la procédure sur la
requête du Nicaragua et sur sa demande en indication de mesures
conservatoires » ;

10. Considérant que la République du Nicaragua dit fonder la compé-
tence de la Cour pour connaitre de la présente affaire sur des déclarations
des Parties acceptant la juridiction obligatoire de la Cour en vertu de
l’article 36, paragraphe 2, de son Statut, soit, d’une part, une déclaration
des Etats-Unis d'Amérique faite le 14 août 1946 et déposée auprès du
Secrétaire général de l'Organisation des Nations Unies le 26 août 1946 et,
d'autre part, une déclaration faite par la République du Nicaragua le
24 septembre 1929 reconnaissant la juridiction obligatoire de la Cour
permanente de Justice internationale, déclaration qui serait encore en
vigueur et constituerait, entre parties au Statut de la Cour internationale de
Justice, une acceptation de la juridiction obligatoire de cette Cour en vertu
de l'article 36, paragraphe 5, de son Statut ; et considérant que la décla-
ration du Nicaragua est sans condition, sans réserve et sans limite de
temps, alors que celle des Etats-Unis d'Amérique est notamment soumise à
la condition qu’elle ne s’applique pas

«c) aux différends résultant d’un traité multilatéral, à moins que
1) toutes les parties au traité que la décision concerne soient
également parties à l’affaire soumise à la Cour, ou que 2) les
Etats-Unis d'Amérique acceptent expressément la compétence
de la Cour » ;

et à la stipulation « que cette déclaration demeure en vigueur pour une
durée de cinq ans et qu’elle reste en vigueur de plein droit jusqu’à l’expi-
ration d’un délai de six mois à compter de la date où notification est donnée
de l'intention d’y mettre fin » ;

11. Considérant que le 6 avril 1984 le Gouvernement des Etats-Unis
d'Amérique a déposé auprès du Secrétaire général de l'Organisation des
Nations Unies une déclaration renvoyant à celle qui avait été déposée le
26 août 1946 et spécifiant que :

« ladite déclaration ne s’applique pas aux différends avec tout Etat
d'Amérique centrale ou faisant suite ou se rapportant à des événe-
ments qui se déroulent en Amérique centrale, lesquels seront réglés de
la manière qui pourra être convenue entre les parties aux différends en
question.

Nonobstant les termes de la susdite déclaration, la présente réserve
prend effet immédiatement et demeurera en vigueur pour une durée

9
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 175

de deux ans, afin de favoriser la poursuite du processus régional de
règlement des différends, tendant à aboutir à une solution négociée
des problèmes politiques, économiques et des problèmes de sécurité
interdépendants qui se posent en Amérique centrale » ;

12. Considérant que, dans la lettre en date du 13 avril 1984 adressée au
Greffier par son ambassadeur aux Pays-Bas, le Gouvernement des Etats-
Unis d'Amérique s’est exprimé en ces termes :

« Les Etats-Unis sont fermement convaincus que, aux termes de la
déclaration des Etats-Unis du 14 août 1946 par laquelle ils ont accepté
la juridiction de la Cour et de leur communication du 6 avril 1984, la
Cour n’a pas compétence pour connaître de la requête du Gouver-
nement du Nicaragua. A fortiori elle n’a pas compétence pour indi-
quer les mesures conservatoires demandées par le Gouvernement du
Nicaragua » ;

13. Considérant que, par la lettre du 23 avril 1984 mentionnée plus haut,
l'agent des Etats-Unis a appelé l'attention de la Cour sur des indications et
des éléments qui, d’après les Etats-Unis, établissent que le Nicaragua n’a
jamais ratifié le protocole de signature du Statut de la Cour permanente de
Justice internationale, et fait valoir qu’en conséquence

« la déclaration du 24 septembre 1929 par laquelle le Nicaragua était
censé accepter la dispostion facultative n’est jamais entrée en vigueur.
Il en découle que le Nicaragua n’a jamais accepté la juridiction obli-
gatoire de la Cour permanente. L'article 36, paragraphe 5, du Statut
de la Cour internationale de Justice est donc inapplicable, et ne
saurait servir de base de compétence relativement à la requête et aux
conclusions qui y sont formulées ni à la demande » ;

et que, partant de cette affirmation, le Gouvernement des Etats-Unis prie
la Cour de « décider immédiatement de ne donner aucune suite procédu-
rale à la requête et aux conclusions qui y figurent », non plus qu’à la
demande de mesures conservatoires ;

14. Considérant que, par lettre datée du 24 avril 1984, l’agent du Nica-
ragua a affirmé que « le Nicaragua a ratifié en temps utile le protocole de
signature du Statut de la Cour permanente » et ajouté qu’à part la décla-
ration nicaraguayenne de 1929 « il existe d’autres traités en vigueur qui
prévoient la compétence de la Cour pour connaître de la requête » ; que
cependant ces traités n’ont été ni spécifiés ni cités ;

15. Considérant que, le 24 avril 1984, la Cour a décidé qu’elle ne dis-
posait alors d’aucun élément sutfisant pour accéder à la demande des
Etats-Unis tendant à ce qu’elle décide immédiatement de ne donner
aucune suite à la procédure, ni à la demande de radiation du rôle formulée
dans la lettre de l’agent des Etats-Unis en date du 13 avril 1984 ;

16. Considérant qu’à l’audience un conseil du Nicaragua a déclaré que
« le protocole de signature du Statut de la Cour permanente a été ratifié par
les organes compétents en vertu de la constitution du Nicaragua » et a aussi

10
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 176

appelé l'attention, en y voyant un élément à prendre en considération pour
apprécier la validité juridique attribuée à la déclaration nicaraguayenne de
1929, sur son inclusion dans l'Annuaire de la Cour, sur la mention du
Nicaragua comme Etat acceptant la juridiction obligatoire de la Cour dans
la publication officielle des Etats-Unis intitulée Treaties in Force et dans
« la brochure de l'Organisation des Nations Unies sur la Cour internatio-
nale », ainsi que sur le fait que la déclaration de 1929 a été invoquée dans la
requête du Honduras en l’affaire de la Sentence arbitrale rendue par le roi
d'Espagne le 23 décembre 1906, dont le passage pertinent est ainsi conçu :

« Le Nicaragua a également déclaré reconnaitre la juridiction obli-
gatoire de la Cour permanente de Justice internationale. Cette décla-
ration est datée du 24 septembre 1929. Par décret du 14 février 1935, le
sénat du Nicaragua a ratifié le Statut et le protocole de la Cour
permanente de Justice internationale. Le 11 juillet 1935, une décision
semblable fut prise à la chambre des députés (Gaceta Oficial, Organo
del Gobierno de Nicaragua. Ano 39, No. 130, Pag. 1033, et No. 207,
Pag. 1674). Le 29 novembre 1939, le Secrétaire général de la Société
des Nations a reçu un télégramme signé « Relaciones » lui notifiant la
ratification par le Nicaragua du Statut et du protocole de la Cour.
Etant donné ces faits, la déclaration de 1929 est entrée en vigueur et
elle continue d’être valable en vertu de l’article 36, par. 5, du Statut de
la Cour internationale de Justice. » (C_L.J. Mémoires, Sentence arbi-
trale rendue par le roi d’Espagne le 23 décembre 1906 (Honduras
c. Nicaragua), vol. I, 1960, p. 8-9) ;

17. Considérant que le Gouvernement des Etats-Unis d’Amérique a
appelé l’attention de la Cour sur des indications et des éléments qui,
d’après les Etats-Unis, établissent qu’aucun instrument de ratification du
protocole de signature du Statut de la Cour permanente de Justice inter-
nationale n’a jamais été déposé auprès du Secrétaire général de la Société
des Nations ; considérant que ces éléments consistent en particulier en un
télégramme, mentionné dans le dernier rapport de la Cour permanente
(C.P.J.T. série E n° 16, p. 323), que le Secrétariat de la Société des Nations a
regu en novembre 1939 du ministére des affaires étrangéres du Nicaragua,
et qui annongait la ratification du protocole de signature et indiquait que
l'instrument de ratification suivrait ; que l’on ne trouve aucune trace de la
réception de celui-ci dans les dossiers du Secrétariat de la Société des
Nations, qui contiennent le télégramme de 1939 mais aucun instrument
semblable, mais qu’il existe une lettre du conseiller juridique par intérim de
la Société des Nations au Gouvernement du Nicaragua rappelant que le
dépôt de Pinstrument de ratification était nécessaire « pour faire naître
effectivement l’obligation » ; une lettre de 1943 de l’'ambassadeur des
Etats-Unis à Managua, indiquant que le ministre des affaires étrangères du
Nicaragua avait informé l'ambassadeur qu’un décret de ratification de
1935 n’avait jamais été publié dans le journal officiel nicaraguayen La
Gaceta, comme il l’aurait fallu pour que le décret puisse entrer en vigueur ;

11
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 177

et considérant que l’agent des Etats-Unis a déclaré qu’en parcourant les
numéros de La Gaceta parus de 1943 à 1946 on ne découvre aucune trace de
la publication d’un tel décret ; que les Etats-Unis, à propos de la mention
de la déclaration du Nicaragua dans l'Annuaire de la Cour, ont appelé
l'attention sur la note de bas de page figurant dans cette publication à
partir de 1955-1956 ; et considérant que les Etats-Unis soutiennent en
conséquence que le Nicaragua, ou bien n’a jamais ratifié le protocole de
signature ou, en tout cas, n’a jamais effectué la formalité du dépôt d’un
instrument de ratification dudit protocole avant la dissolution de la Société
des Nations le 18 avril 1946, que le Nicaragua n’est donc jamais devenu
partie au Statut de la Cour permanente, que par suite la déclaration
d'acceptation de la juridiction faite en 1929 n’est jamais entrée en vigueur,
et que le Nicaragua ne peut dans ces conditions être considéré comme
ayant accepté la juridiction obligatoire de la Cour actuelle par le jeu de
l'article 36, paragraphe 5, de son Statut ;

18. Considérant que la Cour constate que dans l’Annuaire la déclaration
s'accompagne d’une note de bas de page qui, dans les volumes de 1947-
1948, 1948-1949 et 1949-1950, d’une part, et dans les volumes parus à
partir de 1955-1956, d’autre part, est ainsi rédigée :

« Déclaration faite en application de Particle 36 du Statut de la
Cour permanente de Justice internationale et considérée comme étant
encore en vigueur (art. 36, par. 5, du Statut de la présente Cour). »
(C.LJ. Annuaire 1947-1948, p. 32 ; 1948-1949, p.31 ; 1949-1950, p.35.
Voir aussi, ibid, 1946-1947, p. 106.)

« Par télégramme daté du 29 novembre 1939, adressé à la Société
des Nations, le Nicaragua avait ratifié le protocole de signature du
Statut de la Cour permanente de Justice internationale (16 décembre
1920), et l’instrument de ratification devait suivre. Cependant, il
semble que ledit instrument de ratification ne soit jamais arrivé à la
Société des Nations » (C.LJ. Annuaire 1955-1956, p. 188. Voir aussi,
ibid, 1946-1947, p. 206) ;

19. Considérant que dans sa réponse orale l’agent du Nicaragua a assuré
la Cour que la ratification du protocole de signature du Statut de la Cour
permanente de Justice internationale a été décidée, après approbation du
président de la République du Nicaragua, par le Sénat et la chambre des
députés en 1935, et que les publications nécessaires ont été faites dans La
Gaceta ; que la déclaration de l'ambassadeur des Etats-Unis au Nicaragua
de 1943 était erronée et que l'opinion de l'ambassadeur est sans valeur au
regard de la loi nicaraguayenne ; considérant que l’agent a également
déclaré que, « quand le Statut de la Cour [permanente] est devenu loi
nicaraguayenne, ce fait a été notifié au Secrétaire général de la Société des
Nations » en 1939 et, faisant allusion au commencement de la seconde
guerre mondiale, a ajouté : « Il y a des raisons parfaitement évidentes qui
expliquent que cette ratification ne soit peut-être pas parvenue à Genève à
l’époque » ;

20. Considérant que, sur la base de leur argumentation évoquée plus

12
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 178

haut, les Etats-Unis soutiennent que le requérant ne peut faire état d’aucun
instrument établissant la compétence de la Cour, que c’est là une question
que la Cour peut et doit trancher sans délai, et que :

« Si le Nicaragua ne peut convaincre la Cour qu’il a déposé son
instrument de ratification du protocole de signature auprès de la
Société des Nations avant le mois d’avril 1946 ou qu’il a déposé auprès
du Secrétaire général des Nations Unies, avant de présenter sa requête
le 9 avril 1984, une déclaration conforme aux dispositions de l’ar-
ticle 36, paragraphes 2 et 4, du Statut de la Cour actuelle, la procédure
doit prendre fin immédiatement, et la requête ainsi que la demande
doivent être rayées du rôle de la Cour » ;

21. Considérant que la Cour possède sans aucun doute et a exercé dans
le passé le pouvoir de rayer une affaire du rôle sans autre examen quand le
requérant lui-même, tout en invitant l'Etat cité comme défendeur à accep-
ter la juridiction aux fins de l’instance, admet qu’aucun titre juridictionnel
n'existe ; considérant cependant qu’en l’espèce le requérant s’est prévalu
d’un tel titre, à savoir l'acceptation de la juridiction obligatoire faite par les
Etats-Unis le 26 août 1946 ; que la question est de savoir non pas si un
instrument établissant la compétence existe, mais si le Nicaragua, ayant
déposé une déclaration d’acceptation de la juridiction de la Cour perma-
nente de Justice internationale, peut se dire « Etat acceptant la même
obligation » au sens de l’article 36, paragraphe 2, du Statut, afin de pouvoir
invoquer la déclaration des Etats-Unis, bien que, semble-t-il, son instru-
ment de ratification du protocole de signature du Statut de cette Cour ne
soit pas parvenu à la Société des Nations ; considérant que lorsque, au
jugement de la Cour, les thèses des Parties font apparaître une « contes-
tation sur le point de savoir si la Cour est compétente » celle-ci, en vertu de
Particle 36, paragraphe 6, du Statut, « décide », c’est-à-dire qu’elle se
prononce par une décision judiciaire motivée, après avoir pleinement
entendu les Parties ; que par conséquent la Cour ne peut accéder à la
demande des Etats-Unis tendant à ce que l'affaire soit rayée du rôle sans
autre examen ;

22. Considérant que les Etats-Unis d’ Amérique s'appuient en outre sur
la déclaration déposée par eux le 6 avril 1984 et soutiennent que ceite
déclaration suspend ou modifie valablement leur déclaration du 26 août
1946, et que, comme le différend que la République du Nicaragua voudrait
soumettre à la Cour rentre nettement dans le champ de l'exclusion des
« différends avec tout Etat d'Amérique centrale ou faisant suite ou se
rapportant à des événements qui se déroulent en Amérique centrale », la
déclaration de 1946 ne peut conférer compétence à la Cour pour connaître
de la présente affaire ;

23. Considérant qu’un conseil du Nicaragua a appelé l’attention sur le
fait que la déclaration américaine de 1946 comportait la stipulation, rap-
pelée au paragraphe 10 ci-dessus, qu’un préavis de six mois était nécessaire
pour y mettre fin, et affirme que :

13
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 179

« Premièrement, les principes du droit des traités s'appliquent de
façon générale à la modification et à l’abrogation des déclarations
d’acceptation de juridiction faites en vertu de la clause facultative.
Deuxièmement, lorsqu'une déclaration précise formellement les con-
ditions de son expiration ou de sa modification, il ne peut y être mis fin
et elle ne peut être modifiée qu’auxdites conditions ou pour un autre
motif admis dans le droit des traités. Troisièmement, les conditions
énoncées en matière d’abrogation ou de modification doivent égale-
ment être compatibles avec le Statut de la Cour. Quatrièmement, la
[déclaration] des Etats-Unis du 6 avril [1984] est une tentative nulle et
de nul effet pour modifier ou changer la déclaration en vigueur des
Etats-Unis, laquelle, n’ayant pas été valablement modifiée et n’ayant
pas valablement pris fin, reste donc en vigueur. Cinquièmement, et à
titre subsidiaire, cette [déclaration] du 6 avril [1984] a pour effet de
mettre fin à la déclaration originale, mais selon les termes formels de
celle-ci, en vertu desquels la déclaration ne peut expirer qu’après un
préavis de six mois » ;

considérant que la réponse des Etats-Unis consiste à dire que le préavis de
six mois ne s'applique qu’à l’abrogation de la déclaration de 1946, et que la
déclaration du 6 avril 1984 « n’a pas mis fin ni n’entendait mettre fin à la
déclaration de 1946 » ; que les Etats-Unis avaient, avant le dépôt de la
requête du Nicaragua, le droit de modifier ou de suspendre l'application de
la déclaration de 1946 « à tous égards, y compris en suspendant l’appli-
cation du préavis de six mois » ; que la déclaration nicaraguayenne de
1929, à la supposer valide, « pouvait prendre fin à tout moment » et que,
« conformément au principe de la réciprocité », les Etats-Unis « avaient
donc le droit d'introduire une restriction temporelle dans leur déclaration,
avec effet immédiat » ;

24. Considérant que, lorsqu'elle est saisie d’une demande en indication
de mesures conservatoires, la Cour n’a pas besoin, avant de décider si elle
indiquera ou non de telles mesures, de parvenir à une conclusion définitive
sur sa compétence au fond ou, éventuellement, sur le bien-fondé d’une
exception d’incompétence, mais qu'elle ne doit cependant indiquer de
telles mesures que si les dispositions invoquées par le requérant paraissent
constituer prima facie une base sur laquelle sa compétence pourrait être
fondée ;

25. Considérant que la Cour, ayant examiné la question aussi complè-
tement que le permet l’urgence d’une demande en indication de mesures
conservatoires, conclut que le Nicaragua, usant de la faculté ouverte par
Particle 36, paragraphe 2, du Statut de la Cour permanente de Justice
internationale, a fait le 24 septembre 1929, après avoir signé le protocole
auquel ce Statut était joint, une déclaration reconnaissant la juridiction
obligatoire de la Cour permanente, sans condition, en particulier sans
condition relative à la ratification et sans limite de temps, mais n’a pas
jusqu’ici démontré à la Cour que le Nicaragua ait jamais déposé un ins-
trument de ratification de ce protocole ; considérant cependant que la

14
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 180

Cour n’est pas convaincue par les arguments qui lui ont été présentés jus-
qu'ici que absence d’une telle ratification effective empêche l’article 36,
paragraphe 5, du Statut de la Cour actuelle de jouer, ou fasse obstacle
au transfert de la déclaration à la Cour actuelle du fait du consentement
donné par le Nicaragua qui, représenté à la conférence de San Francisco, a
signé et ratifié la Charte et a ainsi accepté le Statut où figure l’article 36,
paragraphe 5 (voir les affaires de l’Incident aérien du 27 juillet 1955 (Israël
c. Bulgarie), C.LJ. Recueil 1959, p. 142 ; Temple de Préah Vihéar, excep-
tions préliminaires, C.J. Recueil 1961, p. 17);

26. Considérant que la Cour n’entend pas se prononcer définitivement
pour l'instant sur la question de savoir si la déclaration du 24 septembre
1929 est valable ou non et si en conséquence le Nicaragua est ou n’est pas,
aux fins de l’article 36, paragraphe 2, du Statut de la Cour, un « Etat
acceptant la même obligation » que les Etats-Unis d’ Amérique à la date du
dépôt de la requête, de manière à pouvoir se prévaloir de la déclaration
américaine du 26 août 1946, ni sur celle de savoir si, du fait de la décla-
ration du 6 avril 1984, la présente requête n’entre plus dans le cadre de
l’acceptation par les Etats-Unis de la juridiction obligatoire de la Cour ;
considérant que les deux déclarations paraissent constituer néanmoins une
base sur laquelle la compétence de la Cour pourrait être fondée ;

27. Considérant qu’en vertu de l’article 41 du Statut la Cour ne peut
indiquer de mesures conservatoires que si elle estime que les circonstances
lexigent pour sauvegarder les droits de chacune des Parties ;

28. Considérant que les circonstances alléguées par le Gouvernement du
Nicaragua et qui, selon ce gouvernement, exigent l’indication de mesures
conservatoires en l’espèce, sont exposées comme suit dans la demande
enregistrée le 9 avril 1984:

« — Les Etats-Unis ont présentement recours à l’emploi de la force et
à la menace de l'emploi de la force contre le Nicaragua, par
lintermédiaire d’une armée de mercenaires composée de plus de
10 000 hommes recrutés, payés, équipés, approvisionnés, entrai-
nés et dirigés par les Etats-Unis, et par l’action directe de mem-
bres de la Centrai Intelligence Agency et des forces armées des
Etats-Unis. Les Etats-Unis ont publiquement accepté la respon-
sabilité de ces activités.

— Ces activités ont déjà eu pour résultat la mort de plus de 1400
Nicaraguayens, militaires ou civils, des blessures graves pour
plus de 1700 de nos compatriotes, et des dommages matériels
directs évalués à 200 millions de dollars.

— Le but de ces activités, comme l’ont admis le président des
Etats-Unis, d'importantes personnalités officielles des Etats-

15
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 181

Unis et des membres du Congrès, est de renverser le Gouverne-
ment du Nicaragua, ou tout ou moins de le déstabiliser.

— Les activités des Etats-Unis ne sont pas de simples incursions ou
des incidents isolés. Elles font partie d’une campagne continue et
organisée d’usage illicite de la force, qui, depuis qu’elle a com-
mencé en 1981, s’est régulièrement développée — et continue à se
développer — dans ses dimensions, sa portée et son intensité, avec
ce que cela comporte de pertes cruelles en vies humaines et en
dommages matériels pour le Nicaragua et sa population.

— Ces activités augmentent en intensité et en pouvoir destructeur

_ au moment où la présente demande est déposée. En mars 1984,
6000 mercenaires, appuyés par les Etats-Unis, ont lancé l’assaut
le plus important à ce jour contre le territoire du Nicaragua. De
durs combats se poursuivent, et les pertes sont importantes.

— En même temps que cet assaut, les forces mercenaires ont annon-
cé qu’elles avaient miné les ports nicaraguayens de Corinto,
Puerto Sandino et El Bluff, dans le cadre d’un effort pour isoler
économiquement le Nicaragua du reste du monde. Cinq navires
de commerce étrangers ont d’ores et déjà été désemparés par des
explosions de mines, et de nombreux autres navires ont renoncé,
par crainte des mines, à se rendre au Nicaragua ou à en partir.
Combinés avec les bombardements antérieurs d’aéroports inter-
nationaux, ces nouveaux actes ne représentent pas seulement un
effort pour interdire les échanges commerciaux et les communi-
cations avec le monde extérieur qui sont vitaux pour le Nicara-
gua, mais constituent un risque mortel pour les tiers se livrant au
commerce ou à des voyages internationaux pacifiques.

— Au moment où la présente demande est déposée, le Gouverne-
ment des Etats-Unis cherche à obtenir des crédits supplémen-
taires de 21 millions de dollars — et le Congrès envisage de les lui
accorder — pour poursuivre et intensifier encore cette campagne

“d’activités militaires et paramilitaires contre le Nicaragua » ;

29. Considérant que, pour étayer ses allégations, le Gouvernement du
Nicaragua a produit des déclarations sous serment de son ministre des
affaires étrangères et de son vice-ministre de l’intérieur ; un mémorandum
qu’auraient adressé à l’ambassade des Etats-Unis au Honduras les « com-
mandants des forces d’intervention des FDN et MISURAS -— c’est-à-dire
les chefs des mercenaires » opérant au Nicaragua ; des textes législatifs des
Etats-Unis ; les textes de déclarations faites en public ou devant la presse
par le président des Etats-Unis ou des personnalités de l'administration
américaine ; et un grand nombre d’extraits de journaux et de revues
publiés aux Etats-Unis ;

30. Considérant que, à propos de l'exactitude des faits allégués contre
lui, le Gouvernement des Etats-Unis d'Amérique, conformément à sa
position suivant laquelle la Cour est totalement incompétente en l'espèce, a
déclaré que « les Etats-Unis n’ont pas intention d’entrer dans un débat

16
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 182

sur les faits allégués par le Nicaragua étant donné l’absence de juridic-
tion », mais que « les Etats-Unis soulignent qu’ils n’ont admis aucun des
faits allégués par le Nicaragua » ; considérant cependant que le conseil des
Etats-Unis a soutenu que le Nicaragua lui-même est mêlé de très près à des
insurrections dans les pays voisins, dans la poursuite d’une politique de
« promotion active de la « révolution sans frontière » dans toute l’Améri-
que centrale » et participe à un trafic d’armes ininterrompu ; que les forces
armées du Nicaragua se livrent à des attaques armées au-delà des frontières
de ce pays, qui ont provoqué les protestations répétées du Honduras et du
Costa Rica ; que les voisins du Nicaragua se sont adressés aux Etats-Unis
pour en obtenir une assistance en matière de sécurité et qu’une coopération
accrue s’est instaurée entre ces pays aux fins de mesures collectives de
légitime défense ; considérant qu’en réponse l’agent du Nicaragua a sou-
tenu que ni les Etats-Unis ni les autres Etats visés n’ont invoqué la légitime
défense, individuelle ou collective ;

31. Considérant que la Cour dispose de nombreuses informations sur
les faits de la présente espèce, y compris des déclarations officielles des
autorités des Etats-Unis ; que la Cour, dans le contexte de la présente
procédure, doit, conformément à l’article 41 du Statut, examiner si les cir-
constances portées à son attention exigent l'indication de mesures conser-
vatoires, mais n’est pas habilitée à conclure définitivement sur les faits, et
que sa décision doit laisser intact le droit du défendeur de contester les faits
allégués et de faire valoir ses moyens sur le fond ;

32. Considérant que le pouvoir d'indiquer des mesures conservatoires
que l’article 41 du Statut confère à la Cour a pour objet de sauvegarder les
droits de chacune des Parties en attendant que la Cour rende sa décision ;
et considérant que les droits qui, d’après le Nicaragua, doivent être pro-
tégés par l’indication de mesures conservatoires sont les suivants :

«— le droit des citoyens nicaraguayens à la vie, à la liberté et à la
sécurité ;

— le droit du Nicaragua d’être à tout moment protégé contre l’em-
ploi ou la menace de Ja force de la part d'un Etat étranger ;

— le droit du Nicaragua à la souveraineté ;

— le droit du Nicaragua de conduire ses affaires et de décider des
questions relevant de sa juridiction interne sans ingérence ni
intervention d’un Etat étranger quelconque ;

— le droit du peuple nicaraguayen à l’autodétermination » ;

et qu’en outre la République du Nicaragua affirme que l’urgente nécessité
des mesures demandées est attestée par le fait que « la vie et les biens des
citoyens nicaraguayens, la souveraineté de l'Etat, la solidité et le progrès de
Pactivité économique sont tous directement en jeu », que les Etats-Unis
n’ont pas manifesté l'intention de « renoncer à leurs actes illicites » mais
s'efforcent au contraire de s'assurer les ressources nécessaires pour les
poursuivre et les intensifier ;

17
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 183

33. Considérant que la lettre de l'ambassadeur des Etats-Unis aux Pays-
Bas en date du 13 avril 1984 comportait aussi le passage suivant :

« Les Etats-Unis constatent que les allégations du Gouvernement
du Nicaragua ne visent qu’un seul aspect de tout un ensemble inter-
dépendant de questions politiques, sociales, économiques et de sécu-
rité qui se posent dans la région de Il’ Amérique centrale. Ces questions
font l’objet d’un effort diplomatique régional, connu comme les
« travaux du groupe de Contadora », qui a reçu l'approbation de
l'Organisation des Etats américains et auquel le Gouvernement du
Nicaragua participe. Ces travaux sont résolument appuyés par les
Etats-Unis comme étant le moyen le plus approprié de résoudre tout
cet ensemble de problèmes d’une manière compatible avec la Charte
des Nations Unies et la Charte de l’Organisation des Etats américains,
afin d'instaurer une paix durable dans la région. Les Etats-Unis
craignent que l'instance judiciaire bilatérale introduite par le Nica-
ragua ne gêne les consultations diplomatiques multilatérales en
cours. »

Les Etats-Unis affirmaient en conséquence que l’indication des mesures
conservatoires sollicitées par le Nicaragua serait « singulièrement inop-
portune », vu que:

« Dans la situation actuelle de l’Amérique centrale, l'indication de
telles mesures pourrait porter un préjudice irréparable aux intérêts de
divers Etats et gravement gêner le déroulement des négociations
entreprises dans le cadre des travaux du groupe de Contadora » ;

34. Considérant qu’à l’audience un des conseils des Etats-Unis a fait
devant la Cour, à titre d’information générale, un bref exposé historique
des événements récents d'Amérique centrale, et lui a indiqué que, dans le
contexte de la recherche des moyens qui permettaient de s’attaquer aux
problèmes complexes et interdépendants de l’ Amérique centrale :

« Les efforts des Etats d'Amérique centrale eux-mêmes, d’autres
Etats de la région, de l'Organisation des Etats américains et des
Nations Unies, ont permis de lancer, puis de renforcer, un processus
de négociations à l’échelle régionale. Ce processus régional, connu
sous le nom de « processus de Contadora », a été accepté par l’en-
semble des parties concernées, y compris le Nicaragua. Il a permis
d'accomplir des progrès substantiels vers une solution globale et
praticable des problèmes multiformes de l’Amérique centrale » ;

considérant que, selon ce qui a été exposé à la Cour, à l’issue d’une
conférence tenue en octobre 1982, à San José (Costa Rica), un acte final a
été adopté, contenant des propositions en vue de traiter globalement des
problèmes de l’instabilité dans la région ; qu’en janvier 1983 les représen-
tants du Mexique, du Panama, de la Colombie et du Venezuela se sont
rencontrés dans l’île de Contadora au Panama et que ces Etats, constituant
le « groupe de Contadora », sont parvenus à réunir en mai 1983 les cinq

18
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 184

Etats d'Amérique centrale, dont le Nicaragua ; considérant que le proces-
sus de négociation ainsi entamé se poursuit et a été approuvé par le Conseil
de sécurité des Nations Unies dans la résolution 530 adoptée le 19 mai 1983
et par l’Assemblée générale dans la résolution 38/10 adoptée le 11 novem-
bre 1983 ;

35. Considérant qu’à l'audience les Etats-Unis ont plaidé que la Cour
devait rejeter la demande en indication de mesures conservatoires pour
diverses « raisons impératives », en plus du défaut de compétence allégué,
la première de ces raisons étant que

« les autres Etats d'Amérique centrale ont fait savoir que la demande
du Nicaragua en indication de mesures conservatoires mettait direc-
tement en jeu leurs droits et leurs intérêts, et que l’indication de telles
mesures ferait obstacle aux négociations de Contadora. Ces autres
Etats d'Amérique centrale sont des parties indispensables, en l’ab-
sence desquelles la Cour ne saurait véritablement statuer » ;

et qu’à l'appui de cet argument les Etats-Unis ont remis à la Cour des
copies, fournies par les gouvernements concernés, de télégrammes adressés
au Greffier de la Cour par les Gouvernements du Costa Rica et d'El
Salvador, et d’un message telex adressé au Secrétaire général de ’Organi-
sation des Nations Unies par le Gouvernement du Honduras, pour trans-
mission au Greffier ; ces communications, d’après les Etats-Unis, « mon-
trent clairement que les demandes du Nicaragua sont inextricablement
liées aux droits et aux intérêts d’autres Etats » ; considérant qu'il est
soutenu que le processus de Contadora « vise à mettre fin aux hostilités
dans tous les pays en question au moyen d’arrangements de sécurité
vérifiables et à résoudre toutes les questions complexes et interdépen-
dantes d’ordre social, économique et politique », et que le fait d'accorder,
en totalité ou en partie, les mesures conservatoires demandées « porterait
nécessairement atteinte à la possibilité qu’ont les autres Etats d'Amérique
centrale d’obtenir satisfaction » ; considérant que les Etats-Unis affirment
en outre que « toute décision d’indiquer les mesures conservatoires deman-
dées ou toute décision au fond porterait nécessairement atteinte aux droits
des Etats non parties à l'instance » ; et que les Etats-Unis, tout en affir-
mant que la disposition c) de leur déclaration de 1946 exclut totalement,
dans la présente affaire, les demandes résultant de conventions multila-
térales, proclament que la règle de la participation de toutes « les parties
indispensables » constitue un principe général ;

36. Considérant que la deuxième raison additionnelle avancée par les
Etats-Unis pour que la Cour rejette la demande de mesures conservatoires
est la suivante :

« les consultations de Contadora constituent un mécanisme régional
régulièrement institué dans le but de résoudre les questions complexes
et interdépendantes d’ordre politique, économique ainsi que les pro-
blémes de sécurité qui sont à la base des troubles actuels en Amérique
centrale. La Cour ne pourrait connaître de la requête du Nicaragua ni

19
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 185

indiquer les mesures conservatoires que sollicite cet Etat sans nuire à
ces consultations de façon imprévisible et irrémédiable » ;

et considérant que les Etats-Unis ont rappelé les dispositions de l’article 52
de la Charte des Nations Unies et de l’article 23 de la Charte de l’Orga-
nisation des Etats américains, aux termes desquelles, selon eux, le Nica-
ragua s’est engagé à avoir recours aux accords ou organismes régionaux
pour régler pacifiquement les différends d’ordre local, lesquels relèvent du
processus de Contadora, expressément approuvé par l’Assemblée générale
de l'Organisation des Etats américains, par l’Assemblée générale des
Nations Unies et par le Conseil de sécurité des Nations Unies « en tant
qu’arrangement régional approprié pour résoudre » les différends de la
région ; considérant qu’en conséquence les Etats-Unis soutiennent que le
Nicaragua a l'obligation de négocier de bonne foi dans le cadre du pro-
cessus de Contadora ;

37. Considérant enfin que les Etats-Unis concluent que la Cour doit
refuser d’indiquer les mesures conservatoires sollicitées par le Nicaragua,
au motif que sa demande « souléve des problémes véritablement fonda-
mentaux » et « tend à exploiter une procédure incidente au-delà du rai-
sonnable », et que

« la demande du Nicaragua semble, telle qu’elle est rédigée, viser une
décision judiciaire définitive au sujet d’un prétendu usage illégal de la
force armée pendant des hostilités en cours. Dans les circonstances de
la présente affaire, où les Nations Unies et Organisation des Etats
américains ont approuvé les consultations de Contadora, de telles
questions, relatives à l'emploi de la force durant des hostilités, se
prêtent mieux à un règlement de la part des organes politiques des
Nations Unies et de Organisation des Etats américains » ;

considérant que les Etats-Unis font observer que « la Charte des Nations
Unies confie au Conseil de sécurité la responsabilité principale du main-
tien de la paix et de la sécurité internationales », que le chapitre VIII de la
Charte prévoit des accords régionaux pour le maintien de la paix et de la
sécurité internationales et que, même si toutes les situations impliquant
menace ou emploi de la force mettent nécessairement en jeu « le para-
graphe 4 de l’article 2 et l’article 51 de la Charte des Nations Unies, ou
d’autres aspects de droit ou de fait ayant une portée juridique », néan-
moins

« cela ne signifie pas que la Cour puisse ou doive connaître des aspects
juridiques de-ces situations alors que des hostilités sont en cours et que
les processus politiques des Nations Unies et de l'Organisation des
Etats américains continuent à se dérouler » ;

38. Considérant que le Gouvernement du Nicaragua conteste la perti-
nence en l’espèce des consultations de Contadora, en faisant valoir que

« le Nicaragua participe activement aux consultations de Contadora,
et continuera à y participer, mais nos demandes juridiques contre les

20
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 186

Etats-Unis ne peuvent trouver de solution, ni même de réponse, dans
le cadre de ce processus » ;

et que le Nicaragua nie en outre que la présente instance puisse porter
préjudice aux droits légitimes d’autres Etats ou être incompatible avec les
consultations de Contadora ; considérant que l’agent du Nicaragua a
invoqué la jurisprudence de la Cour comme posant le principe que rien
n’oblige la Cour à refuser de connaître d’un aspect d’un différend pour la
seule raison que ce différend en comporte d’autres, ni à refuser de s’ac-
quitter d’une tâche essentiellement judiciaire pour la seule raison que la
question dont elle est saisie est étroitement liée à des questions poli-
tiques ;

39. Considérant que, vu les divers points mentionnés plus haut, la Cour
conclut que les circonstances exigent qu’elle indique des mesures conser-
vatoires, ainsi qu’il est prévu à l’article 41 du Statut, en vue de sauvegarder
les droits invoqués (voir Compétence en matière de pêcheries (Royaume-Uni
c. Islande), mesures conservatoires, ordonnance du 17 août 1972, CILJ.
Recueil 1972, p. 17-18 ; Compétence en matière de pêcheries (République
fédérale d'Allemagne c. Islande), mesures conservatoires, ordonnance du
17 août 1972, ibid, p. 35-36) ;

40. Considérant qu’une décision rendue en la présente procédure ne
préjuge en rien la compétence de la Cour pour connaître du fond de
l'affaire ni aucune question relative au fond lui-même et qu'elle laisse
intact le droit du Gouvernement des Etats-Unis d'Amérique et du Gou-
vernement de la République du Nicaragua de faire valoir leurs moyens tant
sur la compétence que sur le fond ;

41. Par ces motifs,
La Cour,

A. À Punanimité,

Rejette la demande des Etats-Unis d’ Amérique tendant à ce qu’il soit mis
fin, par la radiation du rôle, à la procédure sur la requête et sur la demande
en indication de mesures conservatoires déposées le 9 avril 1984 par la
République du Nicaragua ;

B. Indique à titre provisoire, en attendant son arrêt définitif dans l’ins-
tance introduite le 9 avril 1984 par la République du Nicaragua contre les
Etats-Unis d'Amérique, les mesures conservatoires suivantes :

21
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 187

1. A l’unanimité,
Que ies Etats-Unis mettent immédiatement fin à toute action ayant
pour effet de restreindre, de bloquer ou de rendre périlleuse l’entrée ou
la sortie des ports nicaraguayens, en particulier par la pose de mines, et
s’abstiennent désormais de toute action semblable.

2. Par quatorze voix contre une,

Que le droit à la souveraineté et à l’indépendance politique que possède
la République du Nicaragua, comme tout autre Etat de la région et du
monde, soit pleinement respecté et ne soit compromis d’aucune manière
par des activités militaires et paramilitaires qui sont interdites par les
principes du droit international, notamment par le principe que les
Etats s’abstiennent, dans leurs relations internationales, de recourir à la
menace ou à l’emploi de la force contre l'intégrité territoriale ou l’in-
dépendance politique de tout Etat, et par le principe relatif au devoir de
ne pas intervenir dans les affaires relevant de la compétence nationale
d’un Etat, consacrés par la Charte des Nations Unies et la Charte de
l'Organisation des Etats américains.

POUR : M. Elias, Président ; M. Sette-Camara, Vice-Président ; MM. Lachs,
Morozov, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Khani, sir Robert
Jennings, MM. de Lacharrière, Mbaye, Bedjaoui, juges ;

CONTRE : M. Schwebel, juge.

3. À l’unanimité,

Que les Gouvernements des Etats-Unis d'Amérique et de la République

du Nicaragua veillent l’un et l’autre à ce qu’aucune mesure d’aucune

sorte ne soit prise qui puisse aggraver ou étendre le différend soumis à la
Cour.

4. A Punanimité,
Que les Gouvernements des Etats-Unis d’ Amérique et de la République
du Nicaragua veillent l’un et l’autre à ce qu'aucune mesure ne soit prise

qui puisse porter atteinte aux droits de l’autre Partie touchant l’exécu-
tion de toute décision que la Cour rendrait en l'affaire ;

C. A Punanimité,

Décide en outre que, jusqu’à ce que la Cour rende son arrêt définitif en
l'espèce, elle demeurera saisie des questions qui font l’objet de la présente
ordonnance ;

D. A l'unanimité,
Décide que les pièces écrites porteront d’abord sur la question de la

compétence de la Cour pour connaître du différend et sur celle de la
recevabilité de la requête ;

Réserve la fixation des délais pour le dépôt desdites pièces, ainsi que la
suite de la procédure.

22
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 10 V 84) 188

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le dix mai mil neuf cent quatre-vingt-quatre, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement des Etats-Unis
d'Amérique, au Gouvernement de la République du Nicaragua et au
Secrétaire général de l'Organisation des Nations Unies pour transmission
au Conseil de sécurité.

Le Président,
(Signé) T. O. ELIas.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

M. Moster et sir Robert JENNINGS, juges, joignent à l’arrêt exposé de
leur opinion conjointe.

M. SCHWEBEL, juge, joint à l’arrêt l'exposé de son opinion dissidente.

(Paraphé) T.O.E.
(Paraphé) S.T.B.

23
